Citation Nr: 1129194	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from October 1975 to June 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously before the Board in August 2008 and April 2010 at which time the claims were remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record suggests there is outstanding evidence and a possible outstanding privacy request.  The Veteran has indicated that he underwent audiometric testing at a VA medical facility in 2010, and he has requested a copy of those records.  See June 2011 statement.  The associated records are not associated with the claims file, however, and it is unclear whether any action has been taken on the privacy request.  The RO should obtain the records and clarify whether the privacy request has already responded to, and if not, should respond accordingly. 

Evidence submitted by the Veteran is June 2011, which was accompanied by a signed waiver of consideration of that evidence by the RO, includes an uninterpreted private audiogram.  See June 2011 audiogram.  If possible, the June 2011 private audiogram should be interpreted.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).
 
Finally, based on the June 2011 private audiogram, which suggests the existence of hearing loss as defined by VA, and the Veteran's competent history of in-service noise exposure, a VA examination should be conducted and an opinion obtained.  38 C.F.R. § 3.159(c)(4) (2010).  The Board acknowledges that the Veteran previously failed to report for a VA examination and that the Veteran has not provided a good cause reason for his failure to report.  However, because the claims are being remanded, the Board finds the Veteran should be afforded another opportunity to report for an examination.  The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers (VA and private) who treated him for the claimed hearing loss and tinnitus.  Obtain all relevant VA treatment records dating after March 25, 2009.   

2.  Ensure that the Veteran's June 2011 privacy request has been responded to.  If no response has been provided, take action as appropriate. 

3.  Request that an appropriate medical professional interpret the June 2011 private audiograms and provide the puretone thresholds at each Hertz.  If the medical professional determines the audiogram is uninterpretable, the medical professional should provide an explanation for this determination.

4.  After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine whether the Veteran has hearing loss, as defined by VA and tinnitus and to determine the likely etiology of any such diagnosed conditions. 

Advise the Veteran of 38 C.F.R. § 3.655(a), (b) , and the impact to his claims if he does not report for the VA examination.  

For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during service or is causally related to service or any incident, to include noise exposure, therein.  The examiner is requested to provide a rationale for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

5.  Thereafter, readjudicate the issues with consideration of the additional evidence received since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


